Citation Nr: 1800858	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  13-03 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an effective date earlier than January 6, 2011, for an anxiety disorder.

2. Whether a September 2007 rating decision denying entitlement to service connection for PTSD should be reversed or revised on the basis of clear and unmistakable error (CUE). 

3. Entitlement to a rating in excess of 10 percent prior to July 13, 2016, and a rating in excess of 50 percent after July 13, 2016, for service-connected anxiety disorder.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1965 to November 1967, with service in the Republic of Vietnam. He is the recipient of a Purple Heart and the Vietnam Campaign Medal, among other commendations. 

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a rating decisions issued by Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Board notes that the RO granted an increased rating from 10 percent to 50 percent for an anxiety disorder from July 13, 2016. However, as this does not represent a full grant of the benefits sought on appeal, the claim remains before the Board, and the Board has reframed the issue to reflect the rating increase.

The issue of entitlement to a rating in excess of 10 percent prior to July 13, 2016, and a rating in excess of 50 percent after July 13, 2016, for service-connected anxiety disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran filed a claim for entitlement to service connection for PTSD on February 2, 2007. 

2. It was factually ascertainable that the Veteran had an anxiety disorder diagnosis in August 2007.

3. The Veteran's February 2, 2007 claim for PTSD reasonably included and incorporated any and all acquired psychiatric disorders, to include an anxiety disorder NOS.

4. The RO denied entitlement to service connection for PTSD only, due to a lack of current diagnosis, but did not address the Veteran's diagnosis for an anxiety disorder NOS. 

5. There is no indication that the Veteran's February 2, 2007, claim for an anxiety disorder NOS was implicitly or explicitly denied by the RO at any time. The Veteran's claim for entitlement to service connection for an anxiety disorder NOS has remained pending and unadjudicated since February 2, 2007. 


CONCLUSIONS OF LAW

1. An effective date of February 2, 2007, for the grant of service connection for an anxiety disorder is warranted. 38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.400, 3.816 (2017).

2.  As an earlier effective date of February 2, 2007, for the grant of entitlement to service connection for an anxiety disorder is granted, the Veteran's motion for CUE is moot, and the CUE motion must be dismissed. 38 U.S.C. §§ 5109A, 7105 (2012); 38 C.F.R. §§ 3.105(a), 20.1100 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Earlier effective date

As noted above, an application for compensation and pension was received on February 2, 2007, and this application identified PTSD as the disability for which benefits were sought. In a September 2007 rating decision, the RO denied service connection for PTSD, due to a lack of current diagnosis. The RO referenced an August 2007 VA examination, where the examiner determined that the Veteran did not have PTSD, but diagnosed him with an anxiety disorder NOS, and subclinical PTSD. The Board finds that the PTSD claim reasonably encompassed any acquired psychiatric claim, which includes the diagnosed anxiety disorder NOS at an August 2007 VA examination.  There is no indication in the claims file that the RO implicitly or explicitly denied the Veteran's claim for an anxiety disorder NOS, but rather the RO granted service connection based on a later filed claim.  Indeed, in the RO's July 2011 grant of entitlement to service connection for an anxiety disorder, the RO framed the issue as "service connection for an anxiety disorder (also claimed as posttraumatic stress disorder)." The Board can only conclude that the Veteran's 2007 PTSD claim incorporated his anxiety disorder, and remained pending and unadjudicated until July 2011. 

Therefore, the evidence of record supports a finding that February 2, 2007, the date VA received the Veteran's previously denied claim for PTSD, is the appropriate effective date. An effective date prior to February 2, 2007, is not warranted because there is no indication that the Veteran filed a claim for a psychiatric disability prior to that date. 

II. Clear and Unmistakable Error in the September 2007 Rating Decision

A claim of CUE constitutes a collateral attack on a final RO decision. Smith v. Brown, 35 F.3d 1516, 1527  (Fed. Cir. 1994). Absent a finding of CUE, final decisions are accepted as correct. 38 C.F.R. § 3.105(a). A finding of CUE requires the relevant prior and final decision to be reversed or amended. 38 U.S.C. § 5109A; 38 C.F.R. §§ 3.104, 3.105(a).

With regard to the Veteran's motion for a finding of CUE in the September 2007 Rating Decision, the Board finds that the CUE motion should be dismissed. As stated above, the Board grants the Veteran entitlement to a February 2, 2007, effective date for his anxiety disorder NOS. As the Veteran has been granted an earlier effective date, and the now service-connected psychiatric disorder is rated under the same Diagnostic Code as PTSD, see Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Board discerns no prejudice to the Veteran by dismissing his CUE motion. 

Further, as discussed above, the Board found that the Veteran's anxiety disorder NOS remained pending and unadjudicated from his February 2, 2007, claim for PTSD. The grant of an earlier effective date has rendered the RO's September 2007 rating decision non-final. The diagnosis of an anxiety disorder NOS required the rating decision to be reconsidered to incorporate any acquired psychiatric disorders. Because a CUE motion is not valid in the absence of a final decision, the Veteran's allegation of CUE is moot and there is no error of fact or law for the Board to consider on appeal. See 38 U.S.C. § 7105.


ORDER

An effective date of February 2, 2007, for the award of service connection for an anxiety disorder is granted.

The motion for CUE for the entitlement to service connection for anxiety NOS, having been rendered moot, is dismissed.


REMAND

The Board acknowledges the Veteran's contention that the claims file is missing a May 2007 CPRS psychiatric consultation which may support an increased rating. The medical treatment record cited by the Veteran has not been obtained by VA.  On remand, VA must make all appropriate attempts to obtain and associate this record with the Veteran's claims file.

Although the Board regrets the additional delay due to this remand, it finds that it is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim. See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (2017). 
	
Accordingly, the case is REMANDED for the following action:

1. With any necessary assistance from the Veteran, obtain all relevant VA treatment records, private treatment records, and any continuing treatment records for the Veteran's anxiety disorder. Specifically, obtain the May 2007 CPRS psychiatric consultation record, and any related treatment records. 

2.  Thereafter, the AOJ should review the opinion to ensure that it is responsive and in compliance with the directives of this remand. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. 

3.  After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claims based on the entirety of the evidence. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
ANTHONY C. SCIRÉ, JR.
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


